         Case 7:19-cv-11469-CS Document 15 Filed 06/01/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

                                                                      7:19-cv-11469 (CS)
 Jennifer Lopez-Barnett, individually
 and on behalf of all others similarly
 situated,
                                                    STIPULATION AND
                Plaintiff,                          XXXXXXXX ORDER
                                                    [PROPOSED]
                                                    FURTHER EXTENDING TIME
       vs.                                          TO RESPOND TO
                                                    COMPLAINT
 Trader Joe’s Company,

                 Defendant.


      IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

counsel for the parties that the time within which Defendant Trader Joe’s Company may

move, answer, or otherwise respond to the Complaint is hereby extended by 28 days, up

to and including July 2, 2020.

      This is the second request for an extension of time in connection with this matter.

The original deadline to respond to the Complaint was May 5, 2020. The parties’ first

request for an extension was granted on April 29, 2020 (Dkt. 8).

      The parties request additional time to consider how to proceed, such as a motion to

dismiss or answer by Defendant, an amended complaint by Plaintiff, or a resolution

between the parties. This request does not affect any other scheduled dates.

      No provision of this Stipulation and Order shall be construed as a waiver of, and

Defendant Trader Joe’s Company expressly reserves, any and all defenses.
        Case 7:19-cv-11469-CS Document 15 Filed 06/01/20 Page 2 of 2



Dated: June 1, 2020                             Dated: June 1, 2020

SHEEHAN & ASSOCIATES, P.C.                      FAEGRE DRINKER BIDDLE & REATH LLP

s/Spencer Sheehan                               s/Rory F. Collins
Spencer Sheehan                                 Lucas B. Michelen
505 Northern Blvd                               1177 Avenue of the Americas,
Suite 311                                       41st Floor
Great Neck, NY 11021                            New York, NY 10036
Office: (516) 303-0552                          Telephone: (212) 248-3140
Mobile: (516) 236-6456
                                                Fax: (212) 248-3141
Facsimile: (516) 234-7800
spencer@spencersheehan.com                      lucas.michelen@FaegreDrinker.com

                                                Sarah L. Brew (pro hac vice)
Attorney for Plaintiff Jennifer Lopez-          Tyler A. Young (pro hac vice application
Barnett                                         forthcoming)
                                                Rory F. Collins (NY Bar. No. 5549670)
                                                2200 Wells Fargo Center
                                                90 South Seventh Street
                                                Minneapolis, MN 55402-3901
                                                Telephone: (612) 766-7000
                                                Fax: (612) 766-1600
                                                sarah.brew@FaegreDrinker.com
                                                tyler.young@FaegreDrinker.com
                                                rory.collins@FaegreDrinker.com

                                                Attorneys for Defendant Trader Joe’s
                                                Company




                                  SO ORDERED.

                                                                 6/1/20
                                  Cathy Seibel
                                  United States District Judge




                                           2
